DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-04-17 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim(s)  is/are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over various claim(s) of copending Application No. 16851397.
Claim(s) 1, 12 and 3, 8, 5, 6, 14, 12, 19
Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to a method of forwarding a packet along a plurality of network links from a first forwarding node of a wide area network (WAN) to a second forwarding node of the WAN. Instant claim 1 differs from claim 1 of US16851397 in that instant claim 1 does not teach:

 identifying a particular service class to use to forward the packet;
 first and second load-balancing weight values computed from first and second metric values
However in a similar endeavor, Guo_854 teaches
identifying a particular service class to use to forward the packet; Router obtains network path characteristics for at least two paths (i.e. links) and perform class-aware path determination. That is, the router determines the class of the packet among different classes (e.g., voice, data) of network traffic can be mapped to different path telemetry sessions for obtaining path characteristics per traffic class.   <FIG(s). 1, 1A, 2, 4; para. 0014-0018, 0022-0033, 0038-0039, 0044-0046, 0050-0054>.
 first and second load-balancing weight values computed from first and second metric values Path is selected based on comparing the path characteristics and class of traffic for of each possible candidate path/link. Path characteristics include bandwidth availability and congestion, which are values to perform load balancing. <FIG(s). 1, 1A, 2, 3, 4; para. 0002, 0017, 0022-0033, 0036, 0038-0039, 0044-0046, 0050-0054>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by instant claim 1 with the embodiment(s) disclosed by Guo_854. One of ordinary skill in the art would have been motivated to make this modification in order to provide improved technique for load balancing and path selection in a network. See Guo_854 at para 0016-0018.
Similar logic and arguments apply to instant CRM claim 12 against claim 11 of US16851397 where against claim 11 of US16851397 is a CRM version of claim 1 of US16851397.
The following claims are not patentably distinct from each other in view of the comments above for their respective base claims.

INSTANT CLAIM
CLAIM OF CO-ASSIGNED US16851397
3
3
1
5
8
5
5
9
6
	10	
14
13
12
15
19
15



This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.

Claim(s) 1, 12 and 2-11, 13-20
the particular service class of first and second network links
the particular service class of the first network link
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
More particularly it is unclear whether “the particular service class of…” is referring to the previously introduced “a particular service class” because the Examiner views:
A particular service class
A particular service class of the first network link
As independent, distinct elements as the phrase “of the first network link” modifies the class such that it referring to another particular class.

Claim(s) 7, 18
the first forwarding element 
the second forwarding element.
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element. Particularly it is unclear because potentially the “first forwarding element” is referring to claim 1’s “first forwarding node” as the names are similar but technical are distinct elements. Similar comments apply to the second forwarding element.

Claim(s) 11
the first service link
Due to the insufficient antecedent basis for this limitation in the claim, it is unclear as to how to construe the limitation – for example, it is unclear where this limitation originated and/or if the limitation was intended to refer to a previously cited element.
Particularly it is unclear whether “the first service link” is referring to previously recited “the particular service class of the first network link for the packet” or is attempting to introduce a new, different element.


35 USC §102 - Claim Rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s)  is/are rejected under AIA  35 U.S.C. 102(a)(2) as being unpatentable over Guo_854 (US20210126854)
Claim(s) 1, 12
Guo_854 teaches
	receiving a packet to forward to the second forwarding node along a particular service class; Router receives a data packet destined to travel a current path to a destination router <FIG(s). 1, 3, 4, 5; para. 0019, 0022, 0034-0035, 0044-0046, 0048; Abstract>.
	retrieving first and second path quantifying metric (PQM) values for the particular service class of first and second network links connecting the first forwarding node to the second forwarding node; Router obtains network path characteristics (such as such as latency, jitter, packet loss rate and bandwidth availability, can yield better traffic load balancing, congestion, etc.) for at least two paths (i.e. links). For example, through subnets 118, 112, and 138, and/or labeled paths 120, 122, 124, 126, and 128 in FIG. 1. In some embodiments, the path determination is for network traffic class-aware. That is, different classes (e.g., voice, data) of network traffic can be mapped to different path telemetry sessions for obtaining path characteristics per traffic class.   <FIG(s). 1, 1A, 2, 4; para. 0014-0018, 0022-0033, 0038-0039, 0044-0046, 0050-0054>.
	based on the first and second PQM values, selecting the particular service class of the first network link for the packet; Path is selected based on comparing the path characteristics and class of traffic for of each possible candidate path/link. For example, a data packet chartered to travel a congested path, one that is predicted to have bandwidth bottleneck, is redirected to a path with no predicted bandwidth bottleneck. Accordingly, the "particular service class of the first network link" can be considered the "best path" as determined by the forwarding router based on path information. <FIG(s). 1, 1A, 2, 3, 4; para. 0022-0033, 0036, 0038-0039, 0044-0046, 0050-0054>.
	forwarding the packet to the second forwarding node along the particular service class of the first network link. Router forwards the packet toward the destination router in accordance with the selected path/link. <FIG(s). 1, 1A, 2, 3, 4, 9; para. 0022-0033, 0036, 0046, 0071>.
With regards to CRM claim 12, Guo_854 teaches a router having computer readable code for carrying out the embodiments <para. 0006, 0074>
Claim(s) 2, 13
Guo_854 teaches
each of the first and second network links comprises a plurality of associated service classes with each service class having an associated PQM value. Path characteristics can be different for distinct classes of network traffic. Measured characteristics for different traffic classes, in the same network path, can be employed by a network system to dynamically choose paths in accordance with different traffic. Accordingly, each path can be associated with at least two classes and each pass is associated with at least one path characterization; hence a service classes is associated by the path characteristics. <para. 0023, 0030, 0041, 0054>.
Claim(s) 5, 16
Guo_854 teaches
identifying the particular service class for the received packet by performing a classification operation that matches a set of header values of the packet with an identifier of a classification rule that identifies the particular service class. PBR engine determines the class of network traffic based on the header information of an incoming network packet. Accordingly the router matches the header information with a mapping or cross-reference structure to determine the packet's class. <FIG(s). 4, 5; para. 0044-0045, 0049, 0052>.
Claim(s) 6, 17
Guo_854 teaches
identifying the particular service class for the received packet through a service class identifier that is contained in a header of the received packet. PBR engine determines the class of network traffic based on the header information of an incoming network packet. Accordingly the router matches the header information with a mapping or cross-reference structure to determine the packet's class. The part of the header information that is used to determine the packet class functions in an equivalent manner as the claimed service class identifier. <FIG(s). 4, 5; para. 0044-0045, 0049, 0052>.

Claim(s) 8, 19
Guo_854 teaches
	wherein the retrieved PQM value for each of the first and second network links comprises one of  Router obtains network path characteristics (such as such as latency, jitter, packet loss rate and bandwidth availability, can yield better traffic load balancing, congestion, etc.) for at least two paths (i.e. links). For example through subnets 118, 112, and 138, and/or labeled paths 120, 122, 124, 126, and 128 in FIG. 1. In some embodiments, the path determination is for network traffic class-aware. That is, different classes (e.g., voice, data) of network traffic can be mapped to different path telemetry sessions for obtaining path characteristics per traffic class.   <FIG(s). 1, 1A, 2, 4; para. 0014-0018, 0022-0033, 0038-0039, 0044-0046, 0050-0054>.
a loss value,  packet loss rate <FIG(s). 1; para. 0014, 0017, 0020, 0028>.
a delay value and  latency <FIG(s). 1; para. 0014, 0017, 0020, 0028>.
a jitter value. jitter <FIG(s). 1; para. 0014, 0017, 0020, 0028>.
Claim(s) 9, 20
Guo_854 teaches
	wherein the first and second forwarding nodes are two edge nodes connecting two different sites through a plurality of links associated with an MPLS (multi-path label switching) service with a plurality of service classes per link. In one embodiment, the routers are WAN edge routers connecting site 1 and site 2 through a plurality of links via MPLS network 118 over various traffic classes. <FIG(s). 1, 1A, 2; para. 0021-0029>.

35 USC §103 - Claim Rejections
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo_854 (US20210126854) in view of Mustafa_716 (US20020087716)
Claim(s) 3, 14
Guo_854 teaches
	wherein forwarding the packet comprises associating the packet with a sequence number for the first link. The PTS engine assigns sequence numbers to packets in order to arrange packets into a sequence. <para. 0031, 0063-0064>.
Guo_854 does not explicitly teach
a service class sequence number that is unique to the particular service 
However in a similar endeavor, Mustafa_716 teaches
a service class sequence number that is unique to the particular service Distinct sequence range represents a unique service class and the sequence numbers within a defined range is associated with packet/frames. <FIG(s). 10, 13B, 2, 4A, 4B, 5A; para. 0014, 0026-0027, 0067-0069, 0072, 0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Mustafa_716. One of ordinary skill in the art would have been motivated to make this modification in order to support customized multi-priority services over data link layer frames using single and multiple communication links. See para. 0007.
Claim(s) 4, 15
Guo_854 does not explicitly teach
wherein different sequence numbers are used for forwarding packets along different service classes.
However in a similar endeavor, Mustafa_716 teaches
wherein different sequence numbers are used for forwarding packets along different service classes. Distinct sequence range represents a unique service class and the sequence numbers within a defined range is associated with packet/frames. Accordingly, each service would have a respective unique sequence number and therefore different from other SN of other classes <FIG(s). 10, 13B, 2, 4A, 4B, 5A; para. 0014, 0026-0027, 0067-0069, 0072, 0085>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Mustafa_716. One of ordinary skill in the art would have been motivated to make this modification in order to support customized multi-priority services over data link layer frames using single and multiple communication links. See para. 0007.


Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo_854 (US20210126854) in view of Sharma_985 (US20100165985)
Claim(s) 3, 14
Guo_854 teaches
	wherein forwarding the packet comprises associating the packet with a sequence number for the first link. The PTS engine assigns sequence numbers to packets in order to arrange packets into a sequence. <para. 0031, 0063-0064>.
Guo_854 does not explicitly teach
a service class sequence number that is unique to the particular service 
However in a similar endeavor, Sharma_985 teaches
a service class sequence number that is unique to the particular service Packets include a unique sequence number that may be assigned, and associated with each service in the path.  <FIG(s). 2, 3, 6; para. 0005, 0022, 0031; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Sharma_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for data plane switching that addresses these looping and path ambiguity concerns would be desirable. See para. 0004.
Claim(s) 4, 15
Guo_854 does not explicitly teach
wherein different sequence numbers are used for forwarding packets along different service classes.
However in a similar endeavor, Sharma_985 teaches
wherein different sequence numbers are used for forwarding packets along different service classes. Packets include a unique sequence number that may be assigned, and associated with each service in the path.  Accordingly, each service would have a respective unique sequence number and therefore different from other SN of other classes <FIG(s). 2, 3, 6; para. 0005, 0022, 0031; Abstract>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Sharma_985. One of ordinary skill in the art would have been motivated to make this modification in order to provide techniques for data plane switching that addresses these looping and path ambiguity concerns would be desirable. See para. 0004.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo_854 (US20210126854) in view of Carter_548 (US20070103548)
Claim(s) 7, 18
Guo_854 does not explicitly teach
selecting an Internet broadband connection without a plurality of service classes to forward a second packet from the first forwarding element to the second forwarding element.
However in a similar endeavor, Carter_548 teaches
selecting an Internet broadband connection without a plurality of service classes to forward a second packet from the first forwarding element to the second forwarding element. Personal computer selects a wireless router to communicate to remote devices via a broadband internet connection (e.g., through satellite modem, DSL, cable modem). Carter_548 is silent with regards to using any classes in the connection and therefore teaches "without a plurality of service classes" <FIG(s). 6; para. 0096-0098>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Carter_548. One of ordinary skill in the art would have been motivated to make this modification in order to provide systems for receiving a person by an occupant or resident and/or on the behalf of the occupant or resident. See para. 0003.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo_854 (US20210126854) in view of Ruel_161 (US20170195161)
Claim(s) 7, 18
Guo_854 does not explicitly teach
selecting an Internet broadband connection without a plurality of service classes to forward a second packet from the first forwarding element to the second forwarding element.
However in a similar endeavor, Ruel_161 teaches
selecting an Internet broadband connection without a plurality of service classes to forward a second packet from the first forwarding element to the second forwarding element. Customer Premises Equipment (CPE) device (e.g., a router) that will select and connect to a standard broadband Internet connection to connect to their MPLS services (another forwarding element) via the VPN concentrator. Ruel_161 is silent with regards to the connection being based on service classes. <FIG(s). 3, 4, 5, 7; para. 0007-0008, 0056>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by Ruel_161. One of ordinary skill in the art would have been motivated to make this modification in order to provide for enhanced overlay network-based transport of traffic, such as IPsec traffic, e.g., to and from customer branch office locations, facilitated through the use of the Internet-based overlay routing infrastructure. See para. 0009.

Claim(s)  is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over Guo_854 (US20210126854) in view of SUGA_469 (US20130301469)
Claim(s) 10
Guo_854 does not explicitly teach
wherein the retrieving and selection operations are performed for different packets of one packet flow, 
such that one packet of the flow uses the first network link while another packet of the flow uses the second network link.
However in a similar endeavor, SUGA_469 teaches
	wherein the retrieving and selection operations are performed for different packets of one packet flow,  The operations include dynamically allocating packets of flows by retrieve congestion information of each link and selection an optimized link for the packets of the flow. <FIG(s). 12, 7A, 7B, 8; para. 0050-0051, 0060-0061, 0085-0088, 0113>.
such that one packet of the flow uses the first network link while another packet of the flow uses the second network link. For at least two different flows, each flow uses a respectively different link. For example, flow 6D1 using link 5b while flow 6A1 uses link 5a <FIG(s). 7A, 7B; para. 0050-0051, 0085-0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by SUGA_469. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of links/path of a network. See para. 0023, 0071.
Claim(s) 11
Guo_854 does not explicitly teach
wherein the retrieving and selection operations select the first service link for all packets in a same flow as the received packet.
However in a similar endeavor, SUGA_469 teaches
	wherein the retrieving and selection operations select the first service link for all packets in a same flow as the received packet. Packet of the same flow would follow the determined link/path. <FIG(s). 7A, 7B; para. 0050-0051, 0085-0088>.
Before the effective filing date of the claim invention, it would have been obvious to one of ordinary skill in art to have modified the system/techniques disclosed by Guo_854 with the embodiment(s) disclosed by SUGA_469. One of ordinary skill in the art would have been motivated to make this modification in order to improve efficiency of links/path of a network. See para. 0023, 0071.


Relevant Cited References
US62925193 demonstrating date support for relied upon subject matter in Guo.
US20210194814
US20110255397
US20180307851

Examiner’s Notes
General Notes
The invention is directed to obtaining and analyzing link metrics in order to determine a best path for a class of packet and forwarding the packet along the selected path. This subject matter is well known in the art. 
path quantifying metric (PQM)
This term does not appear to be a well-known term of art but rather term defined by the applicant (applicant is free to be his or her own lexicographer). Accordingly, the examiner has interpreted the term in the context of the description as disclosed in the Specification. If this is incorrect and this term is of a particular protocol or known standard, the Examiner requests clarification.
sets
Claim(s) 5, 16-18
With regards to the phrase “a set of (elements)"
The proper grammatical description of a ‘set’ includes using a plural form of the set’s elements. For example, “a set of numbers,” “a set of configurations” uses a plural form of the term ‘numbers’ and ‘configurations’ respectively.
However, a set can be a singleton (i.e., a set containing a single member and/or having singular cardinality) and the proper grammatical description of said singleton would still conform to “a set of (elements)" where ‘elements’ is in plural form. That is, to use the phrase "set of element" (where ‘element' is in singular form) to describe a singleton set would be grammatically wrong.
Due to the above nuance, a broadest reasonable interpretation of a ‘set of…elements’ does not necessarily require the set to contain more than one element. That is, a ‘set’ can be construed to be a singleton. Consequently, prior art that discloses a single element would anticipate “a set of elements” since the single element can be considered a singleton set. Contrast this with limitations such as “a set comprising more than one element” and/or other equivalent limitations that preclude the set from being a singleton set.
Similar comments apply to other phrases such as, but not limited to:  “a list of (elements),” “a grouping of (elements),” “a number of (elements),” “a selection of (elements),” and “an arrangement of (elements).”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415